   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 1 of 24



                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK

SAMUEL & STEIN
David Stein (DS 2119)
38 West 32nd Street
Suite 1110
New York, New York 10001
(212) 563-9884
dstein@samuelandstein.com

Attorneys for Plaintiff, Individually
and on behalf of all others similarly
situated

 Jose Argueta Palma, on behalf
 of himself and all other
 persons similarly situated,
                                              DOCKET NO. 20-cv-6715
                  Plaintiff,
                                                    COMPLAINT
              - vs. –

 J. Schenkman Landscape
 Contractors, Inc. and Joel
 Schenkman,

                  Defendants.

     Plaintiff   Jose      Argueta   Palma,    by   and   through   his

undersigned attorneys, for his complaint against defendants

J. Schenkman Landscape Contractors, Inc. and Joel Schenkman,

alleges as follows, on behalf of himself and on behalf of all

other persons similarly situated:

                        NATURE OF THE ACTION

     1.    Plaintiff Jose Argueta Palma alleges on behalf of

himself and on behalf of other similarly situated current and

former    employees   of    defendants   J.     Schenkman    Landscape
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 2 of 24



Contractors, Inc. and Joel Schenkman, who elect to opt into

this action pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 216(b), that they are entitled to: (i) unpaid

wages from defendants for overtime work for which they did

not receive overtime premium pay as required by law, and (ii)

liquidated damages pursuant to the FLSA, 29 U.S.C. §§ 201 et

seq., because defendants’ violations lacked a good faith

basis.

     2.   Mr. Argueta Palma further complains that he is

entitled to (i) compensation for wages paid at less than the

statutory New York minimum wage; (ii) back wages for overtime

work for which defendants willfully failed to pay overtime

premium pay as required by the New York Labor Law §§ 650 et

seq. and the supporting New York State Department of Labor

regulations; (iii) liquidated damages pursuant to New York

Labor Law for these violations; and (iv) statutory damages

for defendants’ violation of the Wage Theft Prevention Act.

     3.   Mr. Argueta Palma further complains that he is

entitled to   compensation for lost wages as a result of

defendants’ unlawful retaliation against him for asserting

his rights under the Fair Labor Standards Act and New York

Labor Law.




                                2
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 3 of 24



                           THE PARTIES

     4.   Jose Argueta Palma is an adult individual residing

in Spring Valley, New York.

     5.   Mr. Argueta Palma consents in writing to be a party

to this action pursuant to 29 U.S.C. § 216(b); his written

consent is attached hereto and incorporated by reference.

     6.   Upon information and belief, defendant J. Schenkman

Landscape Contractors, Inc. (“J. Schenkman”) is a New York

corporation with a principal business address of 2 Elath St.,

New City, New York.

     7.   At   all   relevant   times,   defendant   J.   Schenkman

Landscape Contractors, Inc. has been, and continues to be, an

employer engaged in interstate commerce and/or the production

of goods for commerce within the meaning of the FLSA, 29

U.S.C. § 207(a).

     8.   Upon information and belief, at all relevant times,

defendant J. Schenkman has had gross annual revenues in excess

of $500,000.00.

     9.   Upon information and belief, at all relevant times

herein, defendant J. Schenkman has used goods and materials

produced in interstate commerce, and has employed at least

two individuals who handled such goods and materials.




                                 3
      Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 4 of 24



        10.    Upon information and belief, at all relevant times,

defendant J. Schenkman has constituted an “enterprise” as

defined in the FLSA.

       11.    Upon   information    and     belief,      defendant     Joel

Schenkman is an owner or part owner and principal of defendant

J. Schenkman, who has the power to hire and fire employees,

set wages and schedules, and maintain their records.

       12.    Defendant Joel Schenkman was involved in the day-

to-day operations of defendant J. Schenkman and played an

active role in managing the businesses.

       13.    For example, defendant Joel Schenkman hired and

fired    Mr.     Argueta   Palma,   set   his    wages    and    schedule,

supervised him on a daily basis, and paid him each week.

       14.    Defendants constituted “employers” of Mr. Argueta

Palma as that term is used in the Fair Labor Standards Act

and New York Labor Law.

                        JURISDICTION AND VENUE

        15.    This Court has subject matter jurisdiction over

this matter pursuant to 28 U.S.C. §§ 1331 and 1337 and

supplemental jurisdiction over Mr. Argueta Palma’s state law

claims pursuant to 28 U.S.C. § 1367.            In addition, the Court

has    jurisdiction    over   plaintiff’s    claims      under   the   FLSA

pursuant to 29 U.S.C. § 216(b).




                                    4
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 5 of 24



       16.   Venue is proper in this district pursuant to 28

U.S.C. § 1391 because defendants’ business is located in this

district.

                    COLLECTIVE ACTION ALLEGATIONS

       17.   Pursuant to 29 U.S.C. § 207, Mr. Argueta Palma seeks

to prosecute his FLSA claims as a collective action on behalf

of a collective group of persons defined as follows:

       All persons who are or were formerly employed by
       defendants in the United States at any time since
       August 19, 2017, to the entry of judgment in this
       case (the “Collective Action Period”), who were
       landscapers, and who were not paid overtime
       compensation at rates at least one-and-one-half
       times the regular rate of pay for hours worked in
       excess of forty hours per workweek (the “Collective
       Action Members”).

       18.   The    Collective      Action     Members      are   similarly

situated to Mr. Argueta Palma in that they were employed by

defendants as non-exempt landscapers, and were denied premium

overtime pay for hours worked beyond forty hours in a week.

       19.   They   are    further        similarly   situated    in    that

defendants    had    a    policy    and    practice   of    knowingly    and

willfully refusing to pay them overtime.

       20.   Mr. Argueta Palma and the Collective Action Members

perform or performed the same or similar primary duties, and

were    subjected    to    the     same    policies   and    practices    by

defendants.




                                      5
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 6 of 24



        21.   The exact number of such individuals is presently

unknown, but is known by defendants and can be ascertained

through appropriate discovery.

                                   FACTS

        22.   At all relevant times herein, defendants owned and

operated a landscaping business in Rockland County, New York.

        23.   Mr. Argueta Palma was employed at J. Schenkman from

approximately 2010 through 2017, and then again from June

through August 2020.

        24.   Mr. Argueta Palma was employed as a landscaper.

        25.   Mr.   Argueta   Palma’s    work    was   performed    in    the

normal course of defendants’ business and was integrated into

the business of defendants, and did not involve executive or

administrative responsibilities.

     26.      At all relevant times herein, Mr. Argueta Palma was

an employee engaged in commerce and/or in the production of

goods     for   commerce,     as   defined      in   the   FLSA    and    its

implementing regulations.

     27.      During   Mr.    Argueta      Palma’s     first      stint   of

employment at J. Schenkman, he worked roughly eight months

each year, with the winter months of November through February

being the off season in which he worked only sporadically.




                                     6
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 7 of 24



     28.    For the rest of the year, he worked a regular

schedule of six days per week, working every day except

Sunday.

     29.    Mr. Argueta Palma regularly worked roughly 13½

hours per day on weekdays, and 8½ on Saturdays; thus, during

his first stint working for defendants, he was working a total

of about 76 hours per week.

     30.    During Mr. Argueta Palma’s second stint with the

company, he worked only five days per week — weekdays only.

     31.    As a result, he was working about 67½ hours per

week.

     32.    Defendants did not provide a time clock, sign in

sheet, or any other method for employees to track their time

worked.

     33.    Mr. Argueta Palma was paid a salary throughout his

employment.

     34.    During his first stint of employment, he was paid

$690 per week.

     35.    During his second stint, in 2020, he was paid $600

per week.

     36.    For roughly the first four years of his employment,

through 2014, Mr. Argueta Palma was paid solely in cash.

     37.    Commencing in 2015, Mr. Argueta Palma was paid by

a combination of cash and check each week.


                                7
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 8 of 24



       38.   When Mr. Argueta Palma was paid solely in cash, he

received no paystubs or wage statements of any sort with his

pay.

       39.   When Mr. Argueta Palma was paid by a combination of

check and cash, he received paystubs for the check portion of

his pay only.      The paystubs, however, did not reflect the

cash payments that he received, and they described his pay as

“salary," not identifying the regular or overtime hours that

he worked.

       40.   The amount of pay that Mr. Argueta Palma received

did not vary based on the precise number of hours that he

worked in a day or week.

       41.   As a result, Mr. Argueta Palma’s effective rate of

pay was below the statutory New York minimum wage in effect

since 2017.

       42.   Defendants’   failure   to   pay   Mr.   Argueta   Palma

amounts at least equal to the New York state minimum wage in

effect during relevant time periods was willful, and lacked

a good faith basis.

       43.   In addition, defendants failed to pay Mr. Argueta

Palma any overtime “bonus” for hours worked beyond 40 hours

in a workweek, in violation of the FLSA, the New York Labor

Law, and the supporting New York State Department of Labor

regulations.


                                 8
      Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 9 of 24



       44.    Defendants’ failure to pay Mr. Argueta Palma the

overtime bonus for overtime hours worked was willful, and

lacked a good faith basis.

       45.    Indeed,    after    Mr.       Argueta    Palma     complained     in

August 2020 that he was not being paid overtime, defendants

immediately terminated his employment.

       46.    Mr. Argueta Palma generally worked five shifts per

week that lasted in excess of ten hours per day from start to

finish,      yet   defendants    willfully         failed   to    pay    him   one

additional hour’s pay at the minimum wage for each day he

worked such shifts, in violation of the New York Labor Law

and    the   supporting    New    York       State    Department        of   Labor

regulations.

       47.    Defendants failed to provide Mr. Argueta Palma with

a   written    notice,    in     his    primary       language     of   Spanish,

providing      the   information        required       by   the     Wage     Theft

Prevention Act – including, inter alia, defendants’ contact

information, his regular and overtime rates, and intended

allowances claimed – and failed to obtain his signature

acknowledging the same,           upon his hiring or at any time

thereafter, in violation of the Wage Theft Prevention Act.

       48.    Defendants failed to provide Mr. Argueta Palma with

accurate      weekly    records        of    his     regular      and   overtime




                                        9
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 10 of 24



compensation and hours worked, in violation of the Wage Theft

Prevention Act.

       49.   Upon information and belief, throughout the period

of Mr. Argueta Palma’s employment and continuing until today,

defendants have likewise employed other individuals like

plaintiff (the Collective Action Members) in positions at

defendants’ landscaping company that required little skill,

no capital investment, and with duties and responsibilities

that did not include any managerial responsibilities or the

exercise of independent judgment.

       50.   Defendants applied the same employment policies,

practices, and procedures to all Collective Action Members,

including policies, practices, and procedures with respect to

the payment of minimum wages and overtime.

       51.   Upon information and belief, at times defendants

have failed to pay these other individuals at a rate at least

equal to the minimum wage, in violation of the New York Labor

Law.

       52.   Upon   information    and    belief,    these     other

individuals have worked in excess of forty hours per week,

yet defendants have likewise failed to pay them overtime

compensation of one-and-one-half times their regular hourly

rate in violation of the FLSA and the New York Labor Law.




                                  10
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 11 of 24



       53.   Upon   information    and   belief,   when    these   other

individuals worked shifts that lasted in excess of ten hours

per day from start to finish, defendants willfully failed to

pay them one additional hour’s pay at the minimum wage for

each day they worked such shifts, in violation of the New

York Labor Law and the supporting New York State Department

of Labor regulations.

       54.   Upon    information     and    belief,       these    other

individuals were not provided with required wage notices, or

compliant weekly wage statements, as specified in New York

Labor Law §§ 195.1, 195.3, and the Wage Theft Prevention Act.

       55.   Upon   information    and   belief,   while    defendants

employed Mr. Argueta Palma and the Collective Action Members

and throughout all relevant time periods, defendants failed

to maintain accurate and sufficient time records or provide

accurate records to employees.

       56.   Upon   information    and   belief,   while    defendants

employed Mr. Argueta Palma and the Collective Action Members

and through all relevant time periods, defendants failed to

post or keep posted notices explaining the minimum wage and

overtime pay rights provided by the FLSA or New York Labor

Law.




                                   11
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 12 of 24



                              COUNT I

                (New York Labor Law – Minimum Wage)

     57.   Mr.     Argueta   Palma     repeats,    realleges,       and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     58.   At    all   relevant   times,   Mr.   Argueta   Palma    was

employed by defendants within the meaning of the New York

Labor Law, §§ 2 and 651.

     59.   Defendants willfully violated the rights of Mr.

Argueta Palma by failing to pay him compensation in excess of

the statutory minimum wage in violation of the New York Labor

Law §§ 190-199, 652 and their regulations.

     60.   Defendants’ failure to pay compensation in excess

of the statutory minimum wage was willful, and lacked a good

faith basis, within the meaning of New York Labor Law § 198,

§ 663 and supporting regulations.

     61.   Due to defendants’ New York Labor Law violations,

Mr. Argueta Palma is entitled to recover from defendants his

unpaid compensation, liquidated damages, interest, reasonable

attorneys’ fees, and costs and disbursements of the action,

pursuant to New York Labor Law § 198, and § 663(1).




                                  12
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 13 of 24



                                COUNT II

              (Fair Labor Standards Act - Overtime)

     62.    Mr. Argueta Palma, on behalf of himself and all

Collective        Action   Members,       repeats,   realleges,       and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     63.     At all relevant times, defendants employed               Mr.

Argueta Palma and each of the Collective Action Members within

the meaning of the FLSA.

     64.     At all relevant times, defendants had a policy and

practice of refusing to pay overtime compensation to their

employees for hours they worked in excess of forty hours per

workweek.

     65.     As   a   result   of   defendants’   willful   failure    to

compensate their employees, including Mr. Argueta Palma and

the Collective Action Members, at a rate at least one-and-

one-half times the regular rate of pay for work performed in

excess of forty hours per workweek, defendants have violated,

and continue to violate, the FLSA, 29 U.S.C. §§ 201 et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

     66.    The foregoing conduct, as alleged, constituted a

willful violation of the FLSA within the meaning of 29 U.S.C.

§ 255(a), and lacked a good faith basis within the meaning of

29 U.S.C. § 260.


                                     13
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 14 of 24



     67.    Due to defendants’ FLSA violations, Mr. Argueta

Palma and the Collective Action Members are entitled to

recover from defendants their unpaid overtime compensation,

liquidated damages, interest, reasonable attorneys’ fees, and

costs and disbursements of this action, pursuant to 29 U.S.C.

§ 216(b).

                              COUNT III

                  (New York Labor Law - Overtime)

     68.    Mr.    Argueta    Palma     repeats,    realleges,      and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     69.    At    all   relevant   times,   Mr.   Argueta   Palma   was

employed by defendants within the meaning of the New York

Labor Law, §§ 2 and 651.

     70.    Defendants willfully violated the rights of Mr.

Argueta Palma by failing to pay him overtime compensation at

rates at least one-and-one-half times the regular rate of pay

for each hour worked in excess of forty hours per workweek in

violation of the New York Labor Law §§ 650 et seq. and its

supporting regulations in 12 N.Y.C.R.R. § 142.

     71.    Defendants’ failure to pay overtime was willful,

and lacked a good faith basis, within the meaning of New York

Labor Law § 198, § 663 and supporting regulations.




                                   14
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 15 of 24



     72.   Due to defendants’ New York Labor Law violations,

Mr. Argueta Palma is entitled to recover from defendants his

unpaid overtime compensation, liquidated damages, interest,

reasonable attorneys’ fees, and costs and disbursements of

the action, pursuant to New York Labor Law § 198, and §

663(1).

                              COUNT IV

           (New York Labor Law – Spread of Hours)

     73.   Mr.    Argueta    Palma     repeats,    realleges,       and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     74.   At    all   relevant   times,   Mr.   Argueta   Palma    was

employed by defendants within the meaning of the New York

Labor Law, §§ 2 and 651.

     75.   Defendants willfully violated Mr. Argueta Palma’s

rights by failing to pay him an additional hour’s pay at the

minimum wage for each day he worked shifts lasting in excess

of ten hours from start to finish, in violation of the New

York Labor Law §§ 650 et seq. and its regulations in 12

N.Y.C.R.R. § 142-2.4.

     76.   Defendants’ failure to pay the “spread of hours”

premium was willful within the meaning of New York Labor Law

§ 663 and supporting regulations.




                                  15
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 16 of 24



     77.   Due to defendants’ New York Labor Law violations,

Mr. Argueta Palma is entitled to recover from defendants his

unpaid compensation, liquidated damages, interest, reasonable

attorneys’ fees, and costs and disbursements of the action,

pursuant to New York Labor Law § 663(1).

                              COUNT V

      (New York Labor Law – Wage Theft Prevention Act)

     78.   Mr.    Argueta    Palma     repeats,    realleges,       and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     79.   At    all   relevant   times,   Mr.   Argueta   Palma    was

employed by defendants within the meaning of the New York

Labor Law, §§ 2 and 651.

     80.   Defendants willfully violated the rights of Mr.

Argueta Palma by failing to provide him with the wage notice

required by the Wage Theft Prevention Act when he was hired,

or at any time thereafter.

     81.   Defendants willfully violated the rights of Mr.

Argueta Palma by failing to provide him with compliant weekly

wage statements required by the Wage Theft Prevention Act at

any time during his employment.

     82.   Due to defendants’ New York Labor Law violations

relating to the failure to provide compliant paystubs, Mr.

Argueta Palma is entitled to recover from the defendants


                                  16
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 17 of 24



statutory damages of $100 per week through February 26, 2015,

and $250 per day from February 27, 2015 through the end of

his employment, up to the maximum statutory damages.

     83.   Due to defendants’ New York Labor Law violations

relating to the failure to provide wage notices, Mr. Argueta

Palma is entitled to recover from the defendants statutory

damages of $50 per week through February 26, 2015, and $50

per day from February 27, 2015 to the termination of his

employment, up to the maximum statutory damages.

                               COUNT VI

                      (FLSA - Retaliation)

     84.   Mr.    Argueta   Palma     repeats,    realleges,        and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

     85.   At all relevant times, defendants employed Mr.

Argueta Palma within the meaning of the FLSA.

     86.   Mr. Argueta Palma attempted to enforce his rights

to overtime under the FLSA by complaining about defendants’

failure to pay him overtime.

     87.   Mr. Argueta Palma’s actions were protected activity

under the FLSA.

     88.   Defendants   then    retaliated   against   Mr.   Argueta

Palma by terminating his employment after he complained about

not being paid overtime.


                                 17
      Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 18 of 24



       89.   By engaging in the retaliatory acts alleged herein,

the     defendants       retaliated    against      Mr.    Argueta    Palma,

discriminated against him, and penalized him in violation of

the FLSA, 29 U.S.C. § 215(a)(3).

       90.   Defendants’       violation       of    the     FLSA’s     anti-

retaliation provisions was willful.

       91.   Mr. Argueta Palma has suffered damages, including

but not limited to emotional distress damages and lost wages

as a result of the defendants’ retaliation.

       92.   Mr. Argueta Palma is entitled to equitable relief,

reinstatement, monetary relief, including but not limited to

compensatory and other damages, reasonable attorneys’ fees

and costs, punitive damages, and other appropriate relief.

                                COUNT VII

                           (NYLL – Retaliation)

       93.   Mr.     Argueta    Palma      repeats,        realleges,    and

incorporates by reference the foregoing allegations as if set

forth fully and again herein.

       94.   At    all    relevant    times,   Mr.   Argueta    Palma     was

employed by defendants within the meaning of the New York

Labor Law, §§ 2 and 651.

       95.   Mr. Argueta Palma attempted to enforce his rights

to overtime under the NYLL by complaining about defendants’

failure to pay him overtime.


                                      18
      Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 19 of 24



       96.     Mr. Argueta Palma’s actions were protected activity

under the NYLL.

       97.     Defendants    then   retaliated   against   Mr.    Argueta

Palma by terminating his employment after he complained about

not being paid overtime.

       98.     By engaging in the retaliatory acts alleged herein,

the     defendants    retaliated      against    Mr.    Argueta   Palma,

discriminated against him, and penalized him in violation of

the NYLL § 215.

       99.     Defendants’     violation   of     the    NYLL’s    anti-

retaliation provisions was willful.

       100. Mr. Argueta Palma has suffered damages, including

but not limited to emotional distress damages and lost wages

as a result of the defendants’ retaliation.

       101. Mr. Argueta Palma is entitled to equitable relief,

reinstatement, monetary relief, including but not limited to

compensatory and other damages, reasonable attorneys’ fees

and costs, punitive damages, and other appropriate relief.

                             PRAYER FOR RELIEF

       WHEREFORE, Mr. Argueta Palma respectfully requests that

this Court grant the following relief:

          a.    Designation of this action as a collective action

                on behalf of the Collective Action Members and



                                     19
Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 20 of 24



         prompt issuance of notice pursuant to 29 U.S.C. §

         216(b) to all similarly situated members of an

         FLSA Opt-In Class, apprising them of the pendency

         of this action, permitting them to assert timely

         FLSA claims in this action by filing individual

         Consents to Sue pursuant to 29 U.S.C. § 216(b),

         and appointing Mr. Argueta Palma and his counsel

         to represent the Collective Action members;

    b.   A    declaratory     judgment         that   the       practices

         complained of herein are unlawful under the FLSA

         and the New York Labor Law;

    c.   An   injunction     against          defendants    and     their

         officers,        agents,       successors,         employees,

         representatives, and any and all persons acting

         in concert with them, as provided by law, from

         engaging    in    each    of   the     unlawful    practices,

         policies, and patterns set forth herein;

    d.   A compensatory award of unpaid compensation, at

         the statutory overtime rate, due under the FLSA

         and the New York Labor Law;

    e.   Compensatory      damages      for    failure     to    pay   the

         minimum wage pursuant to the New York Labor Law;




                              20
Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 21 of 24



    f.   An award of compensatory damages as a result of

         defendants’ failure to pay the spread of hours

         premium payment pursuant to New York Labor Law;

    g.   An award of liquidated damages as a result of

         defendants’    willful   failure    to   pay   statutory

         overtime compensation pursuant to 29 U.S.C. § 216;

    h.   Liquidated damages for defendants’ New York Labor

         Law violations;

    i.   Statutory damages for defendants’ violation of the

         New York Wage Theft Prevention Act;

    j.   Back pay;

    k.   Equitable relief including reinstatement;

    l.   Front pay;

    m.   Damages for emotional distress;

    n.   Punitive damages;

    o.   An award of prejudgment and postjudgment interest;

    p.   An award of costs and expenses of this action

         together with reasonable attorneys’ and expert

         fees; and

    q.   Such other, further, and different relief as this

         Court deems just and proper.




                             21
   Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 22 of 24



Dated:   August 19, 2020



                            ____________________________
                            David Stein
                            SAMUEL & STEIN
                            38 West 32nd Street
                            Suite 1110
                            New York, New York 10001
                            (212) 563-9884
                            Attorneys for Plaintiff

                            Individually and on behalf of
                            others similarly situated




                                22
Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 23 of 24




               EXHIBIT A
     Case 7:20-cv-06715-KMK Document 1 Filed 08/21/20 Page 24 of 24




                                  CONSENT TO SUE

By my signature below, I hereby authorize the filing and prosecution of claims in my
name and on my behalf to contest the failure of J. Schenkman Landscape Contractors,
Inc. and its owners and affiliates to pay me, inter alia, minimum wage and overtime
wages as required under state and/or federal law and also authorize the filing of this
consent in the lawsuit challenging such conduct, and consent to being named as a
representative plaintiff in this action to make decisions on behalf of all other plaintiffs
concerning all aspects of this lawsuit. I have been provided with a copy of a retainer
agreement with the law firm of Samuel & Stein, and I agree to be bound by its terms.

Con mi firma abajo, autorizo la presentación y tramitación de reclamaciones en mi
nombre y de mi parte para impugnar el fallo de J. Schenkman Landscape Contractors,
Inc. y sus propietarios y afiliados a me pagan, entre otras cosas, el salario mínimo y pago
de horas extras, requerida en el estado y / o la ley federal y también autorizan la
presentación de este consentimiento en la demanda contra ese tipo de conducta, y el
consentimiento para ser nombrado como demandante representante en esta acción para
tomar decisiones en nombre de todos los demás demandantes en relación con todos
aspectos de esta demanda. Se me ha proporcionado una copia de un acuerdo de retención
con la firma de abogados de Samuel y Stein, y estoy de acuerdo en estar obligado por sus
términos.


___________________________
Jose Argueta Palma


Date: August 13, 2020
